LAND, J.
The administrator filed his Anal ¡account proposing to distribute the sum of .$2,245.12 among the creditors and hei'rs.
Thomas Christian filed an opposition, claiming to be a creditor for $50 for services •rendered to the deceased. Mrs. Francis Rushing and her husband filed oppositions, claiming to be creditors for $1,715 for nursing and other personal services rendered to the deceased from December 11, 1910, to November 19, 1911, and for $220.50 for feeding stock .after the death of the deceased.
The judge sustained the opposition of Christian, and on the first trial rejected the ■opposition of the Rushings, but subsequently allowed them the sum of $250. The administrator has appealed.
Motion to Dismiss the Appeal.
[1] The Rushings have moved to dismiss the appeal on the ground that the amount of their oppositions, which were separately tried, did not exceed $2,000. The fund to be ■distributed governs. Article 85, Constitution -of 1913. The motion to dismiss is therefore ■overruled.
On the Merits.
[2] The judgment below is treated by counsel as one in favor of Mrs. Rushing. Mrs. Rushing nursed her mother, who was bedridden and suffering from a broken hip for more than 11 months. The only question before us is whether, as a matter of law, she has a claim for such services against the estate. Jurisprudence recognizes that, where -one of the children of the deceased supported and attended to the wants of the indigent parent during sickness and old age, he is entitled to a contribution from his coheirs, each for his virile share. Estate of Mrs. M. A. Oliver, 18 La. Ann. 594; Succession of Newton, 33 La. Ann. 621; Succession of Guidry, 40 La. Ann. 671, 4 South. 893. There is no .such case before us, as the deceased was amply able to support herself, and her daughter and son-in-law lived with her.
Where services are rendered to near relatives, they are presumed to be gratuitous, and no recovery can be had, unless on express contract or its equivalent. Succession of Daste, 125 La. 657, 51 South. 677, 29 L. R. A. (N. S.) 297.
It is therefore ordered that the judgment below be reversed, and that the opposition of Mrs. Francis Rushing be dismissed, with costs.
PROVO STY, J., being absent on account of illness, took no part.